Citation Nr: 1011912	
Decision Date: 03/31/10    Archive Date: 04/07/10	

DOCKET NO.  05-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to service connection for claimed residuals 
of a skull fracture. 

3.  Entitlement to service connection for claimed residuals 
of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and February 2004 rating 
decisions.  

A review of the evidence of record reveals that service 
connection is currently in effect for: depressive disorder, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss in the left ear, rated as 
noncompensably disabling.  The combined disability rating of 
40 percent has been in effect since March 27, 2003.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of 
the right ear for VA purposes.

2.  The Veteran does not have residuals of a skull fracture 
which is related to his active service.  

3.  The Veteran does not have a right shoulder disability 
which is related to his active service.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system involving that ear was not manifest to a compensable 
degree within one year of separation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for claimed residuals 
of a skull injury are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.303 (2009).

3.  The criteria for service connection for claimed residuals 
of a right shoulder injury are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326 (a) (2009).  For the 
reasons discussed below, the Board finds that VA has 
essentially satisfied its duties to the Veteran under the 
VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all elements of a service 
connection claim.  These are:  (1) Veteran status; (2) 
existence of a current disability; (3) a connection between 
service and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Veteran was provided with notice consistent with Dingess 
in a November 2008 letter with regard to a claim for service 
connection for PTSD.  (This is the claim that resulted in the 
grant of service connection for a depressive disorder).  He 
was not provided with notice consistent with Dingess with 
regard to the claims at issue in the April 2003 letter, but 
the claims with regard to the disabilities at issue are being 
denied herein.  Accordingly, no effective date or disability 
evaluation will be assigned.  As such, the absence of this 
notice constitutes harmless error.  

With regard to the duty to assist, the Board is unaware of 
any outstanding evidence or information that has not already 
been requested.  Therefore, the Board is satisfied the RO has 
complied with the duty to assist requirements of the VCAA and 
its implementing regulations.  The Veteran was afforded an 
examination on the hearing loss issue decided herein in July 
2003.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such 
examination was conducted by a medical professional who 
tested the Veteran's hearing in accordance with VA 
regulations.  As such, it is adequate.  

The Veteran was not specifically afforded examinations with 
regard to his claims for entitlement to service connection 
for reported skull fracture residuals and claimed right 
shoulder injury residuals.  However, with regard to the issue 
of service connection for residuals of a skull fracture, 
there was a postservice hospitalization for evaluation of the 
Veteran's claim of a skull fracture.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must provide 
a medical examination when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but; 
(4) insufficient competent medical evidence is on file for 
the Secretary to make a decision on the claim.  In this case, 
there is no competent evidence of a current disability or 
persistent symptoms of a disability.  Other than asserting 
the existence of skull fracture residuals and right shoulder 
injury residuals, there is no lay or medical foundation to 
support that lay assertion.  The evidence on file is adequate 
to make a decision and an examination is not needed.  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the Veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claims under the VCAA.  Therefore, no useful purpose 
will be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Given the ample communications regarding the evidence 
necessary to establish service connection for a chronic 
acquired psychiatric disorder, and considering that the 
Veteran is represented by a highly regarded service 
organization, the Board finds there has been essential 
fairness throughout the development of the claim.  

Pertinent Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be presumed for arthritis if the 
Veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. § 38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 38 C.F.R. § 3.307, 3.309.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded there must be:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).  


Right Ear Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides the following:  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds in at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  (Rationale in promulgating 38 C.F.R. 
§ 3.385 in 1990 was "to establish criteria for the purposes 
of determining the levels at which hearing loss becomes 
disabling."  Citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

After having carefully reviewed the evidence of record, the 
Board concludes that there is a preponderance of evidence 
against a finding that the Veteran incurred hearing loss 
disability for VA compensation purposes in the right ear.  In 
Hensley, the Court recognized that a Veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss "disability," 
for which service connection may be warranted.  Hensley, 5 
Vet. App. at 157.  (The threshold for normal hearing is from 
0 to 20 decibels and higher threshold levels indicate some 
degree of hearing loss).  

The service treatment records show the Veteran never 
demonstrated a hearing loss disability for VA purposes in the 
right ear.  Also, audiometric testing done in connection with 
a physical examination for flying purposes in March 1970 and 
the Veteran's separation examination in July 1971 showed 
abnormal hearing in the left ear, but normal hearing in the 
right ear on both occasions.  (The Board notes that service 
connection is now in effect for left ear hearing loss, as 
well as for tinnitus).  

Post service the Veteran was accorded an authorized 
audiologic examination for complaints of hearing loss and 
tinnitus in July 2003.  Testing in the right ear revealed 
none of the auditory thresholds in any of the frequencies was 
40 decibels or greater.  Also, speech recognition testing 
utilizing the Maryland CNC testing yielded 96 percent correct 
responses for the right ear.  Accordingly, the Board finds 
the evidence of record does not show that the Veteran's 
hearing loss in the right ear meets the requirements to be 
considered a disability for VA purposes in accordance with 
38 C.F.R. § 3.385.  Thus, the Veteran has not established 
that he has a hearing loss "disability" for VA purposes in 
the right ear.  Because the evidence establishes that the 
Veteran does not have any hearing loss disability for VA 
purposes in the right ear, the claim with regard to this 
issue must be denied.  

In reaching this decision, the Board notes that the Veteran's 
right ear hearing is not normal.  The evidence shows moderate 
sensorineural hearing loss from 6,000 to 8,000 Hertz in the 
right ear.  However, an organic disease of the nervous system 
involving the right ear was not manifest within one year of 
separation.  Accordingly, with regard to hearing loss in the 
right ear, service connection  is denied.

Residuals of Reported Skull Fracture and/or Residuals of 
Reported Right Shoulder Injury

With respect to the claimed disabilities, the service 
treatment records are completely negative for any complaint, 
diagnosis or abnormal finding pertaining to either the skull 
or the right shoulder.  This includes the report of medical 
history at the time of flying examination in March 1970, at 
which time the Veteran expressed no pertinent complaints.  
Reference was made to unrelated problems, but clinical 
evaluation was entirely normal.  Additionally, the Veteran 
stated at that time in March 1970 that he was in "good 
health."  He made the same statement at the time of his 
separation examination in July 1971.  Clinical evaluation at 
that time was entirely normal again.  

The post service evidence includes the report of a VA 
hospitalization for two days in March 1982 for a chief 
complaint of headaches.  The Veteran stated he had been 
knocked unconscious by blows received on two separate 
occasions about 10 years earlier while in service.  He stated 
one happened while in basic training and the other came 
later.  He indicated he had had headaches sporadically ever 
since.  He stated that skull films done at the VA facility in 
Corpus Christi had reported an old fracture.  

During the evaluation, examination of the extremities 
revealed a small well-healed scar over the right pretibial 
area, but no other abnormality was noted involving the 
extremities.  Clinical examination of the head, to include 
the skull, was normal, except for the tympanic membranes not 
being visualized because of external canals packed with wax.  

A skull X-ray study done at that time showed "no evidence of 
fracture nor other significant abnormality."  The hospital 
record included a notation that there was an area in the 
parietal area that could represent an old depressed fracture, 
but the radiologist believed this was "most likely a normal 
variation of the inner table of the skull in that area."  
Again, it was stated there was no evidence of occipital skull 
fracture on skull X-ray studies.  

No diagnosis was made at that time or any other time in the 
medical records post service of a skull disability or a right 
shoulder disability.  While it was noted at the time of 
discharge that organic brain disorder was to be ruled out, 
based on neuropsychological testing, no disorder has been 
identified on subsequent treatment records or on the VA 
psychiatric examination in September 2009.  At that time, the 
psychiatric diagnosis was depression.  It is noted that 
service connection is in effect for depression, assigned 30 
percent evaluation.  

In the Veteran's substantive appeal, he indicated that his 
right shoulder injury was the result of moving aircraft from 
the tailboom.  He indicated that this has affected his neck.  

The grant of service connection requires competent evidence 
to establish a diagnosis and a relationship of the diagnosis 
to the Veteran's service or to a service-connected 
disability.  While the record demonstrates current complaints 
by the Veteran, it does not contain reliable evidence which 
relates them to service.  The Board finds that the negative 
record during service, at service discharge, and for years 
following service is more probative than the Veteran's more 
recent statements regarding the onset of these claimed 
disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  To the extent that the Veteran now reports that 
he sustained a skull fracture during service and injured his 
right shoulder during service, the Board finds these reports 
refuted by the contemporaneous record and not credible.  
While he is certainly competent to report that he was hit in 
the head or hit in the shoulder, it is not shown that the 
head injury was a skull fracture or that it either injury 
resulted in chronic disability.  The evaluation in 1982, 
years following service, specifically looked at the skull and 
found no evidence of an occipital skull fracture.  No 
residual disability was identified.  The record does not 
reflect that the Veteran has a right shoulder disability.  

The Veteran has not identified or produced any evidence, 
medical or otherwise, that would tend to show that he 
currently has skull fracture residuals or right shoulder 
injury residuals due to service.  See Sanchez-Benitez  v. 
Principi, 259 F.3d 1356 (2001).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the medical evidence contains no underlying 
pathology to account for the Veteran's complaints.  
Accordingly, service connection for a disability resulting 
from a claimed skull fracture and/or a claimed right shoulder 
injury must be denied.  




ORDER

Service connection for right ear hearing loss is denied.

Service connection for claimed residuals of a skull fracture 
is denied.  

Service connection for claimed right shoulder injury 
residuals is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


